Citation Nr: 1432705	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-25 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for black out spells.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is associated with the claims file.

This matter was remanded by the Board in October 2010.

Documents contained on the Virtual VA paperless claims processing system include an April 2013 appellate brief; other documents are duplicative of the evidence of record.  The Veterans Benefits Management System does not contain any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claims must again be remanded to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its October 2010 remand, the Board noted the Veteran submitted a VA Form 21-4142 in June 2008 for treatment records from Walthall General Hospital regarding treatment for a black out spell in October 2007.  To date, these records have not been requested.  On remand, the AOJ should make appropriate efforts to obtain these treatment records.

In the October 2010 remand, the Board instructed the AOJ to send the Veteran VA Forms 21-4142 for private medical provider who had treated his back and/or black out spells, to include those identified at the August 2010 hearing, and to attempt to obtain those treatment records.  In a February 2011 statement, the Veteran indicated that he had contacted the private providers, and that all were either deceased or the records discarded, but he provided an updated VA Form 21-4142 for the Chiropractic Center of McComb.  On the VA Form 21-4142, the Veteran listed the dates of treatment as "present."  In a June 2011 letter, Dr. M.V.H. of the Chiropractic Center of McComb stated she last treated the Veteran in June 2011, and that the Veteran has received treatment at the Chiropractic Center of McComb since October 2000.  Treatment records dated October 2000, September 2008, and June 2011 are of record.  On remand, the AOJ should make appropriate efforts to obtain all of the Veteran's treatment records from the Chiropractic Center of McComb from October 2000 to present. 

In the October 2010 remand, the Board instructed the AOJ to afford the Veteran VA examinations "[s]ubsequent to obtaining or attempting to obtain the...private treatment records...."  The Veteran was afforded a VA neurological examination and a VA spine examination in November 2010, before the AOJ received a response to its November 2010 letter to the Veteran requesting information regarding his private providers.

The October 2010 Board remand requested that the VA examiner "diagnose all pathology related to the Veteran's back, including sciatica if appropriate," and "opine as to the etiology of the Veteran's sciatica, or any other identified back condition."  The November 2010 VA spine examiner diagnosed status post multilevel lumbar degenerative changes and spondylosis and L5-S1 disc disease.  The back examiner did not perform any neurological testing, and stated he was deferring to the VA neurological examiner regarding the significance of the Veteran's reported sciatica.  Upon VA neurological examination in November 2010, the VA examiner noted the Veteran's report of pain that may radiate down the outside of his right leg to below the knee, and that his soles would feel numb.  Following his examination, the VA neurologic examiner's assessment regarding the Veteran's back was lumbar spondylosis with mechanical back pain.  The examiner stated that the Veteran had "no motor or sensory findings related to the lumbar spine."  

Dr. M.V.H. has diagnosed sciatica since October 2000.  See June 2011 Dr. M.V.H. letter.  In June 2011 and August 2011 statements, the Veteran contended that the VA examiner "has continued to completely dismiss any diagnosis from my [d]octor, obviously because[ (s]he) is a [c]hiropractor and a [f]emale...I fail to understand how this doctor could just ignore as untrue[] everything I was trying to tell him."  On remand, the AOJ should obtain an addendum opinion from the November 2010 VA neurological examiner to specifically address the diagnosis of sciatica by the Veteran's private chiropractor.  

Regarding the Veteran's claim of service connection for black out spells, the November 2010 VA neurological examiner opined that "[g]iven the absence of cardiac dysrhythmia[,] vasovagal syncope is [the] most likely diagnosis."  However, the Veteran's VA treatment records include a diagnosis of tachycardia.  See, e.g., June 2009 VA Primary Care Nurse Practitioner Note (noting a history of worsening tachycardia after surgery in October 2003).  As the examiner did not note or discuss such diagnosis, the AOJ should obtain an addendum opinion regarding any current diagnosis of a disability related to the Veteran's black out spells.

The November 2010 VA neurological examiner stated that certain circumstances may increase the likelihood of an occurrence of vasovagal syncope, and that "such conditions likely occurred in service which may have increased the frequency above baseline (but there is no record of such), but with removal of such stressors [the Veteran's] condition could revert to baseline.  As such, there is no evidence that service permanently altered the natural course of his disorder."  In the October 2010 remand, the Board instructed that if the VA examiner opined that the Veteran's pre-existing disability, characterized by black out spells, was not aggravated during service, the examiner was to opine whether "the medical evidence supporting such conclusion [is] clear and unmistakable[.]" (Emphasis in original).  Further, the examiner was to opine whether the Veteran's October 2007 vasovagal syncope, or black out spell, was otherwise related to service.  The November 2010 VA neurological examiner did not provide either requested opinion.  

In his June 2011 and August 2011 statements, the Veteran contended that the VA examiner "had no problem establishing a nexus between the high blood pressure in the military and the fainting spells I have had since I hurt my back and spine lifting batteries in the military."  The Veteran has not previously contended that his black out spells are related to his in-service back injury.  Further, the Veteran's VA treatment records indicate hypertension is currently diagnosed, see December 2008 Primary Care Hypertension Review Note, and his service treatment records show that the Veteran had a blood pressure check performed in May 1968.  However, the November 2010 VA neurological examination report does not discuss any relationship between the Veteran's black out spells and blood pressure.  

On remand, the AOJ should obtain an addendum opinion from the November 2010 VA neurological examiner to address whether the medical evidence is clear and unmistakable that the Veteran's pre-existing condition was not aggravated by his service, and to address the nature and etiology of the Veteran's black out spells, to include addressing any relationship to the Veteran's blood pressure, and any causal relationship with his military service, to include the Veteran's in-service back injury.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims, to include treatment records from Walthall General Hospital dated in 2007, and all treatment records from the Chiropractic Center of McComb dated 2000 to present.  The Veteran's assistance should be requested as needed.  All outstanding VA treatment records should also be obtained.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the file, obtain an addendum opinion from the November 2010 VA neurological examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any objective neurologic abnormality associated with the Veteran's back that is currently manifested, or that has been manifested at any time since March 2008.  If a diagnosis of an objective neurologic abnormality is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to or caused by the Veteran's service, to include the Veteran's in-service back injury.
The examiner should specifically address the diagnosis of sciatica by the Veteran's private chiropractor.  See, e.g., June 2011 Dr. M.V.H. letter (noting the Veteran has been treated since October 2000 for low back pain, sciatica, upper thoracic pain, and neck pain).

b) The examiner should identify with specificity any diagnosis related to the Veteran's black out spells that is currently manifested, or that has been manifested at any time since March 2008.  

The examiner should specifically address the Veteran's current diagnoses of tachycardia and hypertension, and any relationship one or both of these diagnoses may have to the Veteran's black out spells.  See August 2011 Veteran Statement; June 2011 Veteran statement; June 2009 VA Primary Care Nurse Practitioner Note (noting a history of worsening tachycardia after surgery in October 2003); December 2008 Primary Care Hypertension Review Note.  The examiner should also address the Veteran's blood pressure findings during service.  See May 1968 blood pressure check.

c) The examiner should opine as to whether the Veteran's diagnosis(es) related to his black out spells represents a disability.  If such does not represent a disability, the examiner must clearly state the same.

d) As to any disability related to the Veteran's black out spells which the examiner believes clearly and unmistakably pre-existed service, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

e) If the examiner determines that the evidence does not clearly and unmistakably reflect that the Veteran's disability related to his blackout spells pre-existed service, the examiner should provide an opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the Veteran's statement that he had fainting spells after hurting his back lifting batteries during service.  See August 2011 Veteran statement; June 2011 Veteran statement.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should undertake any further development it deems necessary.

4. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

